UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 February 14, 2006

                                      Before

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 03-4218

UNITED STATES OF AMERICA,                      Appeal from the United States
    Plaintiff-Appellee,                        District Court for the Eastern
                                               District of Wisconsin.
      v.
                                               No. 03 CR 29
ADDO WILLIAMS,
    Defendant-Appellant.                       Charles N. Clevert, Jr.,
                                               Judge.


                                     ORDER

       This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
125 S. Ct. 738 (2005), has limited the guidelines to advisory status. See United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

      The district judge has now replied that he would today impose the same
sentence, knowing of the guidelines’ advisory status. The range under the
guidelines is 84 to 105 months, and Williams’ sentence of 96 months is slightly
above the midpoint. The defendant did not respond to our invitation to file an
No. 03-4218                                                               Page 2


argument concerning the appropriate disposition of the appeal in light of the
district court’s response. We do not see any reason why Williams’ sentence would
be deemed “unreasonable” in post-Booker practice. The judgment of the district
court therefore is AFFIRMED.